Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
This action is in reply to the response filed on 29th of April 2022.
Claims 1, 5, 9-13, 15, and 17 were amended.
Claims 2-3 were canceled.
Claims 21 and 22 were newly added. 
The typographical amendment to the specification filed on 04/29/2022 was noted. 
Claims 1 and 4-22 were allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant application is directed towards introducing variance to online system access procedures. Only § 35 USC 102 rejection was pending in the previous rejection and the examiner finds that the amended claims overcame the rejection. 
Therefore, art rejections were withdrawn because arts on record either individually or in combination did not teach each and every elements of the claims. Also, closest NPL on record did not teach each and every elements of the claims. More specifically, the combination of arts did not teach the following limitations “…implementing, by a computer system, an first access process for a transaction service, wherein the access process is performed according to access parameters; receiving, by the computer system during the access process, a first set of user access requests, wherein the first set of user access requests are processed using a first set of access parameters; initiating, by the computer system at a random point in time while the access process is in operation, a security test, wherein initiating the security test includes changing the access parameters for the access process from the first set of access parameters to a second set of access parameters for a determined time interval, wherein the second set of access parameters includes at least one access parameter that is changed from the first set of access parameters; receiving, by the computer system during the security test, a second set of user access requests, wherein the second set of user access requests are processed using the second set of access parameters; and after the security test has ended, determining, by the computer system, characteristics of the second set of user access requests relative to the first set of user access requests received before the security test.” In summary, claims 1 and 4-22 are also deemed to be allowable over the prior arts of record.
            For these reasons claims 1, 9, and 17 are deemed to be allowable, and claims 4-8, 10-16, and 18-22 are allowed by dependency on an allowed claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
















Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHANG whose telephone number is (571)270-3092.  The examiner can normally be reached on M - F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja can be reached on 5712728105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWARD CHANG/Primary Examiner, Art Unit 3696
05/07/2022